DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21-22 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2017/205931.
Regarding claim 19, WO2017/205931 discloses a device for a closure drive assembly having a lever and cam arrangement (Figure 2, considered at least element 200) to drive an engagement member (Figures 10-11, considered at least element 40, See at least paragraph [0098]) between an engaged position and a disengaged position, the engaged position allowing motor drive of a closure and the disengaged position disconnecting the drive from the motor to the closure, the device for installation in a position relative to a closure operated by said closure drive assembly, having a user actuator (Figure 1, element 250) attached to the lever, such that pulling of the user actuator in a generally downward direction drives the engagement member between the engaged and disengaged positions, the device configured such that the disengaged 

Regarding claim 21, WO2017/205931 discloses an engagement/disengagement device for a track- or rail-mounted closure drive assembly, the device including a lever and cam arrangement (Figure 2, considered at least element 200) to drive an engagement member (Figures 10-11, considered at least element 40, See at least paragraph [0098]) between an engaged position and a disengaged position, the engaged position allowing motor drive of a closure and the disengaged position disconnecting the drive from the motor to the closure, the device including a rotating body (See Figures 13a-13b, considered element 200) including one or more camming surfaces and one or more peripheral surfaces, the peripheral surfaces including visual indicia to indicate to a user an orientation of the one or more camming surfaces and hence whether the engagement member is in the engaged position or the disengaged position (See Figures 13a-13b, “visual indicia” is considered rotational orientation of element 200, which is readily apparent to a user).  

Regarding claim 22, WO2017/205931 discloses a device for a track- or rail-mounted closure drive assembly, the device including: a moveable trolley (See at least Figure 2, element 60) associated with a closure, the trolley configured for movement along the track or rail (See at least Figure 1, element 10, See Figure 14) under drive by .  


Allowable Subject Matter
Claims 1-18 allowed.
Claims 20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634